Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed action
This is a non-final office action in response to arguments and amendments for application 16/301,136 filed on 08/09/2021. Claims 1-4, 6, 8-14, 17-18 are currently amended. Claim 5 is cancelled. Claims 1-4 and 6-18 are currently pending and will be examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. 	
Applicant argues that claim 1 amendments overcome C. et al and Leung (US Pub. 2015/0212722) references. While examiner agrees that some of the amendments do have elements not contained in C. reference, all of the new amendments not disclosed in C. are recited in Leung as shown below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 17 and 18 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Leung (US Pub. 2015/0212722).
Regarding claim 1, Leung teaches 
	An information processing apparatus, comprising: circuitry configured to: control display of first content (Fig. 7 #700) that urges a user to perform an operation for play back of second content, wherein the second content is associated with at least one piece of bio-information, and the operation of the first content is performed on the display device; (Fig. 4 #405; Par. [0055-7, 63, 78] recipient device (i.e. circuitry to control display of first content) receives push notification (i.e. is urged) to playback notification for sensory meme (i.e. second content associated with at least one piece of bio-information)).
acquire the at least one piece of bio-information of the bio-information and the second content storage section, wherein the storage section stores the at least one piece of bio-information and the second content; (Par. [0003, 0076] second device (i.e. recipient device) can request the sensory meme (i.e. at least one piece of bio-information and second content) content to be provided to the second device via sever (i.e. from a second content storage section))
acquire the at least one piece of bio-information and the second content from a storage section, wherein the storage section stores the at least one piece of bio-information and the second content. (Par. [0076] in response to the second computing device’s authentication, server (i.e. second content storage section) provides customized sensory meme to user’s second device.)
determine a vicarious experience method based on the at least one piece of bio-information; (Fig. 3; Par. [0068, 74, 86] second user receives a call, and the customized sensory meme (#305) associated with the first user (i.e. vicarious experience method is determined based on the wearable sensors (e.g. haptic input/output sensors; i.e. bio-information)) is played on second user’s device)
and control playback of the at least one piece of bio-information and the playback of the second content, wherein the at least one piece of bio-information and the second content are played based on the determined vicarious experience method and the operation performed by the user. (Par. [0068, 74, 86] based on user’s request and sensors available, and based on customization of options for meme associated with the first device (e.g. operation performed by the user), sensory meme is provided to user on second device (#410))
Regarding claim 2, Leung teaches claim 1 as shown above, and Leung further teaches
	The information processing apparatus according to claim 1, wherein the second content is managed on a social network service. (Par. [0082] secondary sensory signals are selected from a set of predefined signals on a server social network application server)
	Regarding claim 3, Leung teaches claim 2 as shown above, and Leung further teaches
	The information processing apparatus according to claim 2, wherein the circuitry is further configured to control the display of the first content on the social network service. (Par. [0088] consumer of content can create, edit and/or share video content using a mobile device.)
	Regarding claim 4, Leung teaches claim 1 as shown above, and Lueng further teaches
	The information processing apparatus according to claim 1, wherein, the second content is associated with a plurality of pieces of bio-information, and the circuitry is further configured to control the display of the first content for a plurality of users based on a number of the plurality of pieces of bio-information. (Fig. 5A; Par. [0080-2] users can create a multi-signal (i.e. plurality of pieces of bio-information) sensory meme for display of the associated image playback in the future)
	Regarding claim 17, see the rejection for claim 1.
Regarding claim 18, see the rejection for claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US Pub. 2015/0212722) in view of C. et al. (US Pub. 2015/0120617).
Regarding claim 6, Leung teaches claim 1 as shown above, but does not explicitly teach
	The information processing apparatus according to claim 1, wherein the circuitry is further configured to generate the second content based on the at least one piece of bio-information and content information. 
However, from the same field, C. teaches 
The information processing apparatus according to claim 1, wherein the circuitry is further configured to generate the second content based on the at least one piece of bio-information and content information. (Fig. 2#210; Par. [0038-9, 42] sensor can record various optional supplemental data (e.g. physiological, psychological, audio, tactile, and olfactory data), which can be played back based on user demands or portion of the sensor data relevant to the targeted user experience)
It would have been obvious before the effective filing date of the claimed invention to a person
having ordinary skill in the art to combine the supplementary data of C. into the sensory meme playback system of Leung. The motivation for this combination would have been to generate user experiences as explained in C. (Par. [0011]).
	Regarding claim 7, Leung teaches claim 6 as shown above, and C. further teaches
	The information processing apparatus according to claim 6, wherein the content information includes at least one of image information, sound information, or activity information. (Fig. 2 #230; Par. [0038-9] sensor can record various optional supplemental data (e.g. physiological, psychological, audio, tactile, and olfactory data) used for enhancing photo-viewing (e.g. wedding photos))
	Regarding claim 8, Leung teaches claim 1 as shown above, but does not explicitly teach
	The information processing apparatus according to claim 1, wherein the circuitry is further configured to acquire the at least one piece bio-information from a detection apparatus, and the detection apparatus detects the at least one piece of bio-information from a bio-information acquisition target. 
However, from the same field, C. teaches 
The information processing apparatus according to claim 1, wherein the circuitry is further configured to acquire the at least one piece bio-information from a detection apparatus, and the detection apparatus detects the at least one piece of bio-information from a bio-information acquisition target.  (Fig. 1 #110; Par. [0019] sensor interface (i.e. bio-information detection apparatus) is configured to communicate with various sensors or devices with sensors to receive to send sensor data (i.e. bio-information))
It would have been obvious before the effective filing date of the claimed invention to a person
having ordinary skill in the art to combine the supplementary data of C. into the sensory meme playback system of Leung. The motivation for this combination would have been to generate user experiences as explained in C. (Par. [0011]).
Regarding claim 9, the combination of Leung and C. teach claim 6 as shown above, and C. further teaches
	The information processing apparatus according to claim 6, wherein the circuitry is further configured to: acquire the content information, wherein the content information includes at least one of image information, sound information, or activity information; and (Par. [0011, 42] in the example of a couple viewing their wedding photos (i.e. content information), relevant audio data (i.e. acquire sound content information) is retrieved and played back at the proper time along with other sensory information in order to enhance the experience)
	temporally synchronize the at least one piece of bio-information with the content information. (Par. [0011, 42]; in the example of a couple viewing their wedding photos, relevant audio data is retrieved and played back at the proper time (i.e. synchronize) along with other sensory information (i.e. bio-information) in order to enhance the experience)
	Regarding claim 10, Leung teaches claim 1 as shown above, but does not explicitly teach
	The information processing apparatus according to claim 1, wherein the circuitry is further configured to cause an experience apparatus to play back the second content, and the experience apparatus executes a specific operation, for an experience based, on the bio-information. 
However, from the same field, C. teaches 
The information processing apparatus according to claim 1, wherein the circuitry is further configured to cause an experience apparatus to play back the second content, and the experience apparatus executes a specific operation, for an experience based, on the bio-information. (Fig. 1 #150-60; Par. [0039-41] sensor data correlated with user experience uses various devices to recreate the environmental and physiological condition comparable to the information captured at the time associated with a photo)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the supplementary data of C. into the sensory meme playback system of Leung. The motivation for this combination would have been to generate user experiences as explained in C. (Par. [0011]).
	Regarding claim 11, Leung teaches claim 1 as shown above, but does not explicitly teach
	The information processing apparatus according to claim 1, wherein the operation by the user is at least one of an operation to an image of the displayed first content, an operation by a sound, or an operation by a gesture. 
However, from the same field, C. teaches 
The information processing apparatus according to claim 1, wherein the operation by the user is at least one of an operation to an image of the displayed first content, an operation by a sound, or an operation by a gesture. (Par. [0049-50] in an example where the displayed first content is a series of images, the context processing module can interpret gestures to indicate what other photos to display (e.g. other photos taken in the same location))

	Regarding claim 12, the combination of Leung and C. teach claim 10 as shown above, and C. further teaches
	The information processing apparatus according to claim 10, wherein the circuitry is further configured to: select a playback device from a plurality of playback devices in the experience apparatus; and (Par. [0011, 41-2, 51] sensor interface can be used to selectively actuate sensors)
	determine the vicarious experience method based on the selected playback device. (Par. [0041-2, 51] selected device are used to recreate sensations (i.e. the vicarious experiences) based on the available devices and relevant data)
Regarding claim 13, the combination of Leung and C. teach claim 12 as shown above, and C. further teaches 
The information processing apparatus according to claim 12, wherein the circuitry is further configured to control presentation of the vicarious experience method that includes at least one of usage of the playback device or a wearing location of the playback device (Fig. 1 #130, #160; Par. [0021, 27, 34, 38] context information module records user experience and experience generation module adapts playback experience based on location and many other factors, including an activity (i.e. usage). 
	Regarding claim 14, the combination of Leung and C. teach claim 12 as shown above, and C. further teaches	
The information processing apparatus according to claim 12, wherein the circuitry is further configured to determine the vicarious experience method based on an instruction from the user that  experiences the at least once piece of bio- information. (Par. [0039-41, 51] user can select a specific prior user playback experience or a novel user playback experience)
	Regarding claim 15, the combination of Leung and C. teach claim 8 as shown above, and C. further teaches
	The information processing apparatus according to claim 8, wherein the detection apparatus includes at least one of a heartbeat sensor, a blood pressure sensor, a perspiration sensor, or a body temperature sensor. (Par. [0020-1] devices for detecting heart rate, EEG, body part temperature sensor are part of the potential sensor array)
	Regarding claim 16, the combination of Leung and C. teach claim 12 as shown above, and C. further teaches
	The information processing apparatus according to claim 12, wherein the playback device includes at least one of a head mounted display, a speaker, a vibration generator, a haptic device, a humidifier, a heat generator, a generator of a gas with an odor, or a pressurizer. (Fig. 1 #160; Par. [0043] experience generation model can output by visual, auditory, haptic or olfactory devices)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J MITCHELL CURRAN/Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157